DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Therefore, the claims are going to be interpreted as follows:
Claim 1: A method for operating a pressure control device in a vehicle, the method comprising: supplying energy by an energy source of the vehicle in order to operate the pressure control device, as a result of which the pressure control device carries out at least one pressure control function, for which at least two actuators of the a maximum current required determining a current budget management for actuating the at least two actuators [[and/or]] for carrying out the at least one pressure control function with the determined maximum currents required 
Claim 2: The method as claimed in claim 1, further comprising determining the maximum currents required 
Claim 3: The method as claimed in claim 1, wherein, for a [[predication]] prediction, determining the maximum currents required 
Claim 4: The method as claimed in claim 3, further comprising [[ascertaining]] determining the future maximum currents takes place for different pre-specified pressure control functions of the at least one pressure control function and a worst-case scenario for the future maximum current is assumed 
Claim 5: The method as claimed in claim 1, further comprising determining maximum currents required the energy which can be provided at maximum by the energy source, wherein either a current supply excess or a current supply deficit is established.
Claim 6: The method as claimed in claim 1, wherein measures for reducing the maximum currents required 
Claim 7: The method as claimed in claim 6, wherein for the measures for reducing the maximum currents required the at least one pressure control function[[s]] is carried out, when determining the maximum currents required at least two actuators takes place, when determining the maximum currents required one of the at least one pressure control function for a present time.  
Claim 8: The method as claimed in claim 7, further comprising driving the at least two actuators sequentially for redistributing the energy when a current supply deficit is established.  
Claim 9: The method as claimed in claim 1, wherein [[the]] a temperature of [[the]] individual actuators of the at least two actuators is determined and taken into account by the current budget management.  
Claim 10: [[A]] The pressure control device for operation in [[a]] the vehicle, wherein the pressure control device is designed in such a way as to carry out the method as claimed in claim 1.  
Claim 11: The method as claimed in claim 2, wherein, for a [[predication]] prediction, determining the maximum currents required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono; Hiroshi et al. US 20060036357 A1, hereinafter Isono.
Regarding claim 1, Isono discloses (Fig. 3, 7, 12, 13) a method for operating a pressure control device (interpreted as intended use) in a vehicle [0139], the method comprising: 
supplying energy [0176] by an energy source (98) of the vehicle in order to operate the pressure control device, as a result of which the pressure control device carries out at least one pressure control function (“economy mode”, “power-mode”), for which at least two actuators (50, 54, 58, 66, 74, 101) of the pressure control device are actuated, and determining a maximum current required in order to actuate each actuator (S7, [0208, 0230]) and determining a current budget management for actuating the at least two actuators for carrying out the at least one pressure control function with the determined maximum currents required (S8, S9, [0229, 0231-0237]).
Regarding claim 2, Isono discloses (Fig. 3, 7, 12, 13) determining the maximum currents required takes place at a present time ([0235-0236] discloses taking measurements in current time).
Regarding claim 3 and 11, Isono discloses (Fig. 3, 7, 12, 13) for a prediction, determining the maximum currents required takes place for a future time and therefore future maximum currents are determined ([0172] discloses potential predicting future 
Regarding claim 4, Isono discloses (Fig. 3, 7, 12, 13) determining the future maximum currents takes place for different pre-specified pressure control functions of the at least one pressure control function and a worst-case scenario for the future maximum current is assumed ([0172] discloses determining future environment data and ‘planning’ or predicting future currents accordingly).
Regarding claim 5, Isono discloses (Fig. 3, 7, 12, 13) determining the current budget management by determining the maximum currents required and knowing the energy which can be provided at maximum by the energy source, wherein either a current supply excess or a current supply deficit is established (S8, S9, [0229, 0231-0237] discloses determining existing power available and the currents required, which thereby determines a deficit or excess).
Regarding claim 6, Isono discloses (Fig. 3, 7, 12, 13) measures for reducing the maximum currents required and/or measures for increasing the energy which can be provided by the energy source are carried out for the current budget management (S13, S31-45, [0242-0261]).
Regarding claim 7, Isono discloses (Fig. 3, 7, 12, 13) for the measures for reducing the maximum currents required either downgrading of the at least one pressure control function is carried out, when determining the maximum currents required for a future time, or redistribution of the energy amongst the at least two actuators takes place, when determining the maximum currents required while carrying out one of the at least one pressure control function for a present time (S13, S31-45, 
Regarding claim 8, Isono discloses (Fig. 3, 7, 12, 13) driving the at least two actuators sequentially for redistributing the energy when a current supply deficit is established (S13, S31-45, [0242-0261] discloses redistribution of energy amongst the actuators via priority in a sequential/ordered manner).  
Regarding claim 10, Isono discloses (Fig. 3, 7, 12, 13) the pressure control device for operation in the vehicle (the device depicted in Fig. 3), wherein the pressure control device is designed in such a way as to carry out the method as claimed in claim 1 .  

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Isono discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that a temperature of individual actuators of the at least two actuators is determined and taken into account by the current budget management.  Modification of the device of Isono to incorporate such a device would require improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            /ABIY TEKA/Primary Examiner, Art Unit 3745